8 F.3d 27
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Elmo Earl KENT, Debtor.Elmo Earl KENT, Appellant,v.BECHTEL GROUP, INC., Appellee.
No. 93-55168.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 3, 1993.*Decided Sept. 16, 1993.

Before:  BROWNING, SCHROEDER, and HALL, Circuit Judges.


1
ORDER**


2
For the reasons set forth in the Bankruptcy Appellate Panel's unpublished decision upholding the bankruptcy court's ruling in favor of the appellee, the judgment appealed from is


3
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3